  EXHIBIT 10.8

 

CONFIDENTIAL

 

PURCHASE AGREEMENT

 

FOR

 

GROUND STATION EQUIPMENT

 

THIS PURCHASE AGREEMENT FOR GROUND STATION EQUIPMENT is executed as of October
15, 2014 (the “Effective Date”), between dMobile System Co., Ltd., a corporation
existing under the laws of Taiwan (“dMobile”), and Aircom Pacific, Inc., a
corporation existing under the laws of California (“Aircom”). dMobile and Aircom
are sometimes referred to collectively in this Agreement as “Parties” and each
individually as a “Party”.

 

Whereas, dMobile is under contract to source and procure certain “ground
station” equipment relating to satellite communication systems;

 

Whereas, Aircom is developing satellite communication systems that will provide
connectivity onboard aircrafts and in previously unconnected remote areas,
including, without limitation, the ground station equipment that dMobile is
seeking; and

 

Whereas, dMobile desires to purchase from Aircom certain ground station
equipment for the benefit of its client Priceplay Taiwan Inc. (“PP Taiwan”), and
Aircom desires to sell to dMobile and PP Taiwan such equipment all in accordance
with the terms and conditions herein;

 

NOW THEREFORE, in consideration of these premises and the mutual promises
hereinafter stated, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto mutually
agree as follows:

 

1. DEFINITIONS

 

In this Agreement, the following words and expressions shall have the meanings
hereby assigned to them. In addition, terms defined under other Sections of this
Agreement are also applicable.

 



 

1.1 “Acceptance” shall have the meaning set out in Section 5.4.

 

 

 

 

1.2 “Affiliate” means, with respect to one of the Parties, a person or entity
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or is under common control with that Party; provided that for the
purpose of the foregoing, "control" means the possession, direct or indirect, of
the power to direct or cause the direction of the management or policies of a
person or entity through the ownership of voting securities or otherwise.

 

 

 

 

1.3 “Agreement” means this written agreement between dMobile and Aircom, plus:
(a) the Schedules attached hereto; (b) any Purchase Order entered into pursuant
to this Agreement; and (c) any alterations of this Agreement, the Schedules or
the Purchase Orders which may be agreed to from time to time in writing by
dMobile and Aircom.



 

  1

 



 

CONFIDENTIAL

 



 

1.4 “ATP” shall have the meaning set out in Section 5.4.

 

 

 

 

1.5 “Documentation” means documentation required to be prepared and delivered by
Aircom under this Agreement.

 

 

 

 

1.6 “Hub Equipment” means the ground station equipment and NMS equipment that
meet the criteria set forth in Schedule 1.

 

 

 

 

1.7 “Products” means the Hub Equipment, Software and Documentation provided
under this Agreement and any Services provided pursuant to the Service Agreement
contemplated under Section 3.3.

 

 

 

 

1.8 “Purchase Order” means the purchase order to be entered into between dMobile
and Aircom pursuant to this Agreement.

 

 

 

 

1.9 “Services” means those particular services relating to the initial
installation and commissioning, testing, operations, maintenance support of the
Hub Equipment and/or the Software, and the technical support services as
specifically provided for under the Service Agreement contemplated under Section
3.3.

 

 

 

 

1.10 “Software” shall have the meaning set forth in Section 9.5 of this
Agreement.

 

 

 

 

1.11 “Warranty Period” shall have the meaning set forth in Section 6.2 of this
Agreement.



 



2. TERM AND TERMINATION



 



 

2.1 Term. This Agreement shall commence upon the Effective Date and continue for
a period of five (5) years after the Effective Date (the “Term”) unless earlier
terminated as provided in Section 2.2 below.

 

 

 

 

2.2 Early Termination.



 



 

2.2.1 This Agreement shall terminate immediately in the event of the institution
of a bankruptcy or insolvency proceeding by or against either Party or the
appointment of a receiver or trustee for assets of either Party (which, in each
case, is not dismissed or stayed within 30 days).

 

 

 

 

2.2.2 This Agreement shall terminate sixty (60) days after either Party gives
the other party written notice of the other Party’s default of any of its
material obligations under this Agreement if the other Party has failed to cure
such default within such sixty (60) days.



 



  2

 

 

CONFIDENTIAL

 



 

2.2.3 In the event of termination of this Agreement in accordance with Section
2.2, the non-defaulting Party shall be entitled to seek any and all remedies
available to such party at law or in equity, including, without limitation, the
return of any prepaid purchase price.

 

 

 

 

2.2.4 Notwithstanding anything to the contrary set forth above, if Aircom
disputes that it is has failed to perform or breached its obligations, Aircom
shall notify dMobile of such dispute in writing prior to the expiration of the
applicable cure period and the Parties shall immediately proceed with
arbitration of such dispute as provided in Section 9.11.2 of this Agreement. In
addition, the Parties shall require, and the arbitrator shall not accept the
appointment unless the arbitrator so agrees, that (i) the arbitrator shall make
a final determination of such dispute no later than thirty (30) days after the
initiation of arbitration, and (ii) the arbitrator shall not have discretion to
extend any time periods for any aspect of the arbitration that would result in
the final determination of such dispute being later than thirty (30) days after
the initiation of arbitration. If the arbitration determines that Aircom has
failed to perform or breached its obligations, Aircom shall have a number of
days from the date of such determination to cure the breach equal to the greater
of thirty (30) and the number of days for cure of the underlying breach set
forth in this Agreement before dMobile may terminate this Agreement. Any dispute
as to the effectiveness of Aircom’s cure of the breach shall be arbitrated as
provided above. This Agreement shall not terminate until the completion of the
arbitration and cure period set forth in this Section.

 





3. SCOPE OF AGREEMENT



 



 

3.1 Aircom shall develop, design and provide to dMobile for resale to PP Taiwan
the Hub Equipment that meets the qualifications listed in Schedule 1.

 

 

 

 

3.2 Subject to the terms of this Agreement, dMobile agrees to purchase the Hub
Equipment from Aircom. Each order will be pursuant to a Purchase Order to be
entered into on terms mutually agreed by dMobile, PP Taiwan and Aircom. The
initial order shall include the equipment listed in Schedule 2 attached hereto
and incorporated herein by reference (the “Initial System”). This Agreement,
together with Schedule 2, shall be deemed the Purchase Order for the Initial
System. The Initial System do not includes the installation services.

 

 

 

 

3.3 Aircom shall enter into a Service Agreement with PP Taiwan pursuant to which
Aircom or its contractor shall provide installation services as well as ongoing
maintenance services for the Hub Equipment (the “Service Agreement”).

 

 

 

 

3.4 dMobile, acting on behalf of PP Taiwan, may at its option purchase
additional Products or Services in connection with the operation of PP Taiwan’s
business (the “Optional Additional Products or Services”). To purchase Optional
Additional Products or Services, dMobile shall issue and Aircom shall accept
purchase orders from time to time including lead times and delivery schedules
which are mutually agreed upon by the Parties. Purchases of Optional Additional
Products or Services shall be subject to the terms of this Agreement and
purchase orders for Optional Additional Products or Services shall reference
this Agreement. Any terms contained in such purchase orders that are
inconsistent with the terms of this Agreement shall not be valid and shall be of
no effect.



 



  3

 



 

CONFIDENTIAL

 

4. PRICES AND PAYMENT

 



 

4.1 The purchase price for the Initial System, excluding installation services,
intra-equipment cables and any additional mounting hardware, shall be
$10,202,455.00.

 

 

 

 

 

dMobile shall pay for the Initial System in accordance with the milestone
payment schedule set forth below:



 



Expected Date:

 

Milestone:

 

Payment:

 

 

 

 

 

 

 

 

October 15, 2014

 

Signing of this Agreement

 

$ 200,000

 

December 31, 2014

 

On or before December 31, 2014; the parties expect to complete system
requirements review by such time.

 

$ 1,800,000

 

April 15, 2015

 

Design Review

 

$ 500,000

 

June 30, 2015

 

First Article Test

 

$ 500,000

 

August 31, 2015

 

Site Acceptance of Gateway #1

 

$ 1,800,000

 

October 31, 2015

 

Site Acceptance of Gateway #2

 

$ 1,800,000

 

December 31, 2015

 

Site Acceptance of NMS and Engineer Gateway

 

$ 700,000

 

December 31, 2015

 

In-Service Test

 

$ 300,000

 

February 29, 2016

 

Site Acceptance of Gateway #3

 

$ 1,500,000

 

April 30, 2016

 

Site Acceptance of Gateway #4

 

$ 600,000

 

July 31, 2016

 

2nd In-Service Test (3 mos.)

 

$ 502,455

 

 

 

 

 

$ 10,202,455

 



  



 

4.2 dMobile shall pay Aircom for the Optional Additional Products or Services at
the prices and on the schedule as set forth in the written Purchase Orders or
addendums for such Optional Additional Products or Services.

 

 

 

 

4.3 Unless otherwise set forth in a schedule attached hereto or in writing
signed by both Parties, payment for any other products or services under this
Agreement shall be due within thirty (30) days of delivery of the product or
completion of the services, as applicable.



 

  4

 



 

CONFIDENTIAL

 



 

4.4 Prices are FCA (Incoterms 2000), Aircom’s designated facility in North
America. Prices exclude sales, use, value added, excise, import or similar taxes
and duties. Notwithstanding the foregoing, if Aircom changes the country of
manufacture for the Products from the countries of manufacture at the time of
initial production Aircom shall be responsible for any increase in sales, use,
value added, excise, import or similar taxes or duties that may be applicable on
Products caused by such change in the country of origin. The countries of
manufacture at the time of initial production should be Taiwan, China, Thailand,
USA, The Netherlands, the United Kingdom and Mexico.

 

 

 

 

4.5 Payments shall be made via bank wire or EFT transfer to the account
designated in writing by Aircom.

 

 

 

 

4.6 All payments made under this Agreement will be in US Dollars unless
otherwise indicated. All payments in currency other than US Dollars shall be
converted to US Dollars using the exchange rate effective at the time the
payment is received by the payee.

 

 

 

 

4.7 dMobile's order will be deemed a representation that dMobile is solvent and
able to pay for the Products ordered. If dMobile fails to make payments when
due, or if bankruptcy or insolvency proceedings are instituted by or against
dMobile and not stayed within thirty (30) days, or if dMobile makes an
assignment for the benefit of creditors, dMobile will be deemed in default and
Aircom will have the right to terminate its obligations by written notice to
dMobile in accordance with Section 2.2.2. In addition, if dMobile is in
delinquent payment status as a result of failing to timely pay properly issued
invoices under this Agreement and failed to correct such status within ten (10)
days of written notice, Aircom may require dMobile to pay one hundred percent
(100%) of the purchase price of any order upon placing the order or decline to
deliver any equipment or perform services.

 

 

 

5.

DELIVERY AND ACCEPTANCE

 

 

 

 

5.1

Schedule. The Hub Equipment shall be delivered by Aircom or its vendor(s) in
accordance with the delivery schedule set forth in Section 4.1 (with respect to
the Initial System) or in the Purchase Order (with respect to additional
orders).

 

 

 

 

5.2

Title and Risk of Loss. For Hub Equipment to be installed by Aircom or its
contractor (the terms of any installation services shall be set forth in a
separate agreement or purchase order signed by both parties), title and risk of
loss will pass to dMobile upon completion of such installation. For all other
Products hereunder, title and risk of loss will pass to dMobile when delivered
to dMobile FCA (Incoterms 2000) Aircom’s designated facility in North America.



 

  5

 



 

CONFIDENTIAL

 



 

5.3 Export Authorization. Aircom shall obtain any required export authorization
to ship the Products to dMobile, and dMobile shall provide any required
assistance in obtaining information or documents required for such
authorization. dMobile agrees not to export any Products in violation of
applicable export or import regulations, and will not export the Products
outside of Taiwan, the United States of America or any other jurisdictions
specified by Aircom in writing. dMobile agrees to fully indemnify Aircom for any
and all expenses (including attorney’s fees) for any violation of the export
restrictions in this Section 5.3 by dMobile, its agents or its carrier during
the export of the Products obtained from Aircom.

 

 

 

 

5.4 Acceptance. The Parties shall mutually agree upon an acceptance test plan
that is in accordance with industry standards for testing which includes first
article and in-service acceptance testing (the “ATP”) to be performed by Aircom
or its contractor to demonstrate that the Hub Equipment contained in the Initial
System is in material compliance with the specifications set forth herein or in
the purchase order. Upon completion of each acceptance test in accordance with
the agreed upon ATP showing material compliance with the standards set forth in
the ATP applicable to each test, the Hub Equipment contained in the Initial
System will be deemed accepted by dMobile with respect to such applicable test
(“Acceptance”).

 

 

 

 

 

During the acceptance testing of the Hub Equipment contained in the Initial
System, the Parties may identify non-material errors or non- conforming aspects
of the equipment that will be corrected or completed after the acceptance
testing is performed (“Open Items”). To the extent Open Items are identified
during the acceptance testing of the equipment, the Acceptance shall be deemed
provisional (“Provisional Acceptance”). In the event of a Provisional Acceptance
of the Hub Equipment, dMobile shall pay Aircom Ninety Percent (90%) of the
applicable milestone payment as set forth in Section 4.1, and Aircom shall have
the obligation to correct or complete the Open Items as soon as is reasonably
practicable to cause such equipment to achieve Acceptance, whereupon the balance
shall be paid by dMobile.

 

 

 

 

 

If material errors or non-conforming aspects of the equipment exist and dMobile
decides to use such equipment in commercial service, such equipment shall be
deemed to have achieved Provisional Acceptance, provided however, that dMobile
and Aircom shall determine in good faith the amount to be paid by dMobile for
such equipment, acting reasonably and giving consideration to the level of
functionality of the equipment relative to the specifications for such equipment
and the degree of material errors or non-conforming aspects, provided that such
amount to be paid by dMobile is no less than Fifty Percent (50%) of the full
amount for such equipment. Aircom shall have the obligation: (i) to correct or
complete the material errors or non-conforming aspects within such time as
Aircom and dMobile may agree, acting reasonably and taking into consideration
the nature of the errors or non-conforming aspects, and (ii) to cause such
equipment to achieve Acceptance, whereupon the balance shall be paid by dMobile.

 

 

 

 

 

In the event that the commencement of the acceptance testing for any milestone
or Product is delayed solely by reason of the non-performance or improper
performance by dMobile of its obligations under this Agreement for a period
exceeding thirty (30) days, the applicable milestone or Product shall be deemed
to have achieved Provisional Acceptance, provided that Aircom provides at least
ten (10) days written notice to dMobile prior to such deemed Provisional
Acceptance.

 

 

 

 

 

Acceptance of any Optional Additional Products shall occur upon successful
completion of Aircom’s standard production tests and delivery of such Products
to dMobile as provided herein.



 



  6

 



 

CONFIDENTIAL

 



6. WARRANTY AND DISCLAIMER



 



 

6.1 Warranty. Aircom warrants delivery of good title to all Hub Equipment
furnished to dMobile under this Agreement. During the Warranty Period (as
defined below) Aircom warrants that all Hub Equipment will be free from material
defects in workmanship and materials, and will meet the applicable
specifications, in all material respects. For Software, Aircom warrants during
the Warranty Period that the Software, as provided, shall conform to its
published specifications in all material respects current at the time the
Software was shipped. Aircom warrants during the Warranty Period that Services
will be performed in a good and workmanlike manner in accordance with industry
standards.

 

 

 

 

6.2 Warranty Period and Procedures. The Warranty Period for Hub Equipment and
Software in the Initial System is fifteen (15) months from Acceptance or
Provisional Acceptance, whichever is earlier. The Warranty Period for Services
is six (6) months after Services have been performed by Aircom or its
contractor. Aircom will repair or replace, at Aircom’s option, any Hub Equipment
returned to Aircom by dMobile during the Warranty Period, which fail to satisfy
this warranty, unless the failure was the result of shipping; improper
installation that was not in accordance with the documentation provided by
Aircom to dMobile (where such installation was by a party other than Aircom or
its designated representatives); improper maintenance or use other than in
accordance with its intended purpose (where such maintenance or use was by a
party other than Aircom or its designated representatives); conditions of
operation outside those set forth in the specifications or any user manual
provided with such Product; attempted modification or repair by dMobile (or its
agents); or an act of God. dMobile shall provide for any removal of the
defective unit or component from any product with which it has been integrated
subsequent to leaving Aircom’s facility. Replacement parts may be reconditioned
and the Warranty Period for such repaired parts or replacement parts will be the
longer of ninety (90) calendar days or the balance of the Warranty Period for
the Hub Equipment. The Products must be returned via a Return Material
Authorization (RMA) number issued by Aircom.In addition to the RMA number all
Products returned must include a written claim reciting the nature and details
of the claim, the date the cause of the claim was first observed and the unit
serial number. dMobile will be responsible for shipping of any failed Products
to Aircom’s designated repair facility in the United States within ten (10)
calendar days of the reported failure (FCA destination; freight prepaid).
dMobile is responsible for all transit documents, import/export fees and
documents, licenses, and other requirements and charges associated with returns
of the Products to Aircom and for reinstallation. Aircom will be responsible for
freight charges associated with returning the Products to dMobile’s facility.
Aircom will use commercially reasonable efforts to correct errors detected in
the Software or will replace the Software licensed by Aircom after receiving
notice of such errors from dMobile. Aircom will re-perform any Services that do
not conform to this warranty provided Aircom has received notice of
non-conformance within the Warranty Period.

 

 

 

 

6.3 DISCLAIMER OF WARRANTIES. THESE WARRANTIES ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, DMOBILE’S SOLE REMEDY FOR ANY
BREACH OF WARRANTY FOR PRODUCTS MANUFACTURED BY OR FOR AIRCOM AND SOFTWARE
LICENSED BY AIRCOM IS THE REPAIR OR REPLACEMENT, AT AIRCOM’S OPTION, OF THE
FAILED PRODUCT. AIRCOM MAKES NO WARRANTY THAT THE OPERATION OF ANY SOFTWARE WILL
BE UNINTERRUPTED OR ERROR FREE.

 

 

 

 

6.4

Support Services. During the Term, Aircom shall provide support Services in a
professional manner, in accordance with industry standards and in compliance
with all applicable laws, regulations and codes of conduct, the terms and
conditions of which shall be set forth in the Service Agreement contemplated
under Section 3.3.



 

  7

 



 

CONFIDENTIAL

 

7.

CHANGES

 

 

 

 

7.1 The Parties may at any time mutually agree to make changes within the
general scope of the Agreement. If any such change affects the price or delivery
schedule under this Agreement, an equitable adjustment shall be mutually agreed
to between the Parties and the Agreement shall be amended accordingly.

 

 

 

 

7.2 Any amendments to this Agreement shall be in writing and signed by an
authorized representative of each Party.

 

 

 

8.

INFRINGEMENT OF INTELLECTUAL PROPERTY

 

 

 

 

8.1 Aircom agrees to pay all costs, damages and attorneys’ fees finally awarded
in any suit by a third party against dMobile to the extent based upon a finding
that the design, construction, use or importation of a Product (including the
Software), as furnished, infringes the intellectual property rights of such
third party, provided that dMobile promptly notifies Aircom, in writing, of such
claims, and provided dMobile gives Aircom the right to defend and/or settle such
claim at Aircom’s expense with counsel of Aircom’s choice. dMobile shall
cooperate with Aircom, at Aircom’s expense, in the defense or settlement of the
claim.

 

 

 

 

8.2 If the manufacture, use or sale of any of the Products (including the
Software) is enjoined or is unable to be used pursuant to a term of settlement,
Aircom shall at Aircom’s expense do one of the following: (a) obtain for dMobile
the right to use the Product, (b) modify the Product so that it becomes
non-infringing or (c) replace it with a non-infringing Product that is
substantially in compliance with the specifications and functionality for the
Product in all material respects. If none of the foregoing is commercially
feasible, Aircom shall refund the entire purchase price paid by dMobile for the
Product at issue (or for Products more than one (1) year old Aircom shall refund
the then-current market value of the Product). If Aircom has not completed
delivery of such Products, Aircom shall not be obligated to continue delivering
such Products. If Aircom reasonably believes a Product is likely to be the
subject of a claim, suit, proceeding or injunction, Aircom shall also have the
right, at Aircom’s option, to do any of the above. If Aircom elects to replace a
Product with a non-infringing Product or to refund the purchase price to
dMobile, dMobile shall return the allegedly infringing Product to Aircom, at
Aircom’s expense, as soon as practicable.

 

 

 

 

8.3 Aircom agrees to use reasonable efforts to provide dMobile with six (6)
months prior written notice if the manufacture, use or sale of any of the
Products is discontinued, for any reason whatsoever. Aircom will accept orders
for a last time buy of the Products within such six (6) month period provided
that the delivery schedule for such Products shall not extend beyond one (1)
year after the date of Aircom’s notice. In addition, Aircom will use reasonable
efforts to supply or locate a supplier of a replacement Product for any Product
discontinued such that the replacement Product will have at least the same
performance capabilities and functionality as the Product discontinued, and will
be substantially similar or less in cost than the Product discontinued.







  8

 

 

CONFIDENTIAL

 



 

8.4 Under no circumstances shall Aircom have any liability for infringement
arising from or occurring as a result of the use of the Products in combination
and/or configuration with other products requested by dMobile, incorporation of
a specific design or modification at the request of dMobile, or the failure by
dMobile to implement changes, replacements or new compatible releases
recommended by Aircom, where the infringement would have been avoided by such
changes, replacements or new releases.

 

 

 

 

8.5 Aircom’s indemnification obligation under this Section 8 shall not exceed
the total amount paid to Aircom by dMobile for the Products purchased under this
Agreement. This Section 8 specifies Aircom’s entire liability with respect to
infringement of intellectual property by the Products.

 

 

 

9.

GENERAL TERMS

 

 

 

 

9.1 Assignment and Subcontracting. dMobile may not assign this Agreement without
Aircom’s prior written consent, except to PP Taiwan or an Affiliate of PP Taiwan
where PP Taiwan or such Affiliate becomes the owner and operator of the ground
station for the Project and assumes all of dMobile’s obligations under the
Agreement. Aircom may assign this Agreement to any successor in interest by way
of merger, acquisition, consolidation or a sale of assets or to any Affiliate.
Aircom reserves the right to subcontract with others, without the approval of
dMobile, to provide all or a portion of the Products, provided Aircom remains
liable to dMobile for such Products under the terms of this Agreement.

 

 

 

 

9.2 Force Majeure. Aircom will not be liable for Aircom’s failure to perform
hereunder due to any act of God, fire, acts of war, terrorist acts, tornado,
hurricane or earth quakes, or any other similar cause beyond Aircom’s control.
Aircom reserves the right to make reasonable allocations among Aircom’s
customers if a force majeure has created a shortage of Products without
liability for failure of performance.

 

 

 

 

9.3 LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS FOR PERSONAL INJURY OR DEATH
CAUSED BY PRODUCTS FURNISHED HEREUNDER, AIRCOM SHALL NOT BE LIABLE TO DMOBILE OR
ANY OTHER PERSON OR ENTITY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS TRANSACTION OR ANY
ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATING TO THE SALE OR USE OF ANY
PRODUCTS OR SERVICES FURNISHED, WHETHER SUCH CLAIM IS BASED ON BREACH OF
WARRANTY, AGREEMENT, TORT OR OTHER LEGAL THEORY. EXCEPT AS PROVIDED UNDER
SECTIONS 6.1, 6.2 and 8, IN NO EVENT SHALL AIRCOM’S TOTAL LIABILITY UNDER THIS
AGREEMENT EXCEED ONE MILLION DOLLARS ($1,000,000).

 

 

 

 

9.4

Intellectual Property Rights. All patents, trademarks, trade names, copyrights
and designs in relation to the Products whether registered in any part of the
United States or not shall be and remain Aircom’s property and dMobile shall not
claim any right or property therein or register or cause to be registered in any
part of the world, any patent, trademark, trade name, copyright or design which
is Aircom’s property. Aircom retains all intellectual property and production
rights in and to all designs, engineering details, and other data pertaining to
the Products. dMobile shall not remove, destroy, deface, conceal or alter any
name, markings, copyright, notice, number or the like on or contained in or
attached to the Products or alter or modify the Products, except in the course
of normal installation and use, without Aircom’s prior written consent.

 



  9

 

 

CONFIDENTIAL

 



 

9.5

Software License. All software, on whatever media, or in whatever form, that is
delivered to dMobile by Aircom hereunder (the “Software”) shall be licensed to
dMobile and PP Taiwan in accordance with the following terms:

 



 

9.5.1 Aircom will cause the owner(s) of the relevant intellectual property (the
“Software Owner”) to grant to dMobile and PP Taiwan a non-exclusive,
non-transferable, perpetual (unless terminated as provided in Section 9.5.3
below) license to import, operate and maintain the Products purchased by dMobile
from Aircom. Neither dMobile nor PP Taiwan shall have any rights to use or
distribute any Software in any form of source or non-executable code, except in
the event of the bankruptcy or insolvency of the Software Owner or the
appointment of a receiver or trustee for the assets of Software Owner (an
“Escrow Release Event”). During the Term, Aircom shall arrange for at least one
copy of the Software source code and all relevant documentation to be held in
trust with the Software Owner for the benefit of dMobile and PP Taiwan. If an
Escrow Release Event occurs and dMobile so requests in writing, the Software
source code and documentation shall be released to dMobile subject to the
license provisions set forth herein.

 

 

 

 

9.5.2 dMobile acknowledges that the Software contains proprietary, trade secret
and copyrighted property of Aircom or its licensors and all ownership and title
thereto is retained by Aircom or its licensors. dMobile agrees that it will use
the Software only as authorized herein, that it will not copy or modify the
Software (except as may occur through the intended use of the Software), that it
will not decompile, disassemble, translate or reverse engineer the Software, and
that it will retain all proprietary and copyright notices of Aircom and its
licensors in the Software and any copies thereof.

 

 

 

 

9.5.3 This license will automatically terminate upon notice to dMobile from
Aircom in the event of dMobile’s or PP Taiwan’s breach of any of the provisions
of this license in Section 9.5 that has not been cured within thirty (30) days
of notice from Aircom. Upon termination, dMobile must immediately return all
Software and copies in its possession, in whatever form, to Aircom. In the event
of a breach, dMobile acknowledges that Aircom could suffer irreparable harm and
that Aircom or its suppliers are entitled to seek injunctive relief, in addition
to any other remedies available. To the extent that end user customers are
lawfully using Products distributed by dMobile that include Software upon
termination of this license, such end user customers may continue such use of
the Software.

 

 

 

 

9.5.4 dMobile may not distribute the Software without prior written consent of
Aircom and may only distribute the Software for any distribute(s) as a
sub-licensee pursuant to an end user license agreement enforceable under
applicable laws within the country in which the sub-licensee resides. Such end
user license agreements shall include provisions that prohibit use of the
Software other than by authorized users of the Products on which the Software
was provided; prohibit making copies or modifications of (except as may occur
during intended use) or decompiling, disassembling, translating or reverse
engineering the Software; require that all proprietary and copyright notices of
Aircom and its licensors shall not be removed or modified in the Software and
any copies thereof; ensure that Aircom and its licensors have no liability to
the sub-licensee (to the extent it can be excluded at law); and are no less
protective than dMobile uses in its own end user license agreements.

 



  10

 

 

CONFIDENTIAL

 



 

9.5.6 The licenses hereunder are not a sale of the Software or any rights
thereto and convey no right or interest to dMobile other than a right to use the
Software as provided herein. Copyright to, title in, ownership of, and all
rights associated with the Software shall remain vested in Aircom and its
licensors.

 

 

 

 

9.5.7 The Parties acknowledge that third party software may be included as a
part of the Products purchased by dMobile hereunder and dMobile agrees to comply
with all sublicense terms and conditions consistent with this Section 9.5.



 



 

9.6 Confidentiality – Public release of Information



 



 

9.6.1 Any information that is designated as “Proprietary” or “Confidential” and
disclosed by Aircom to dMobile, and / or dMobile to Aircom shall be governed by
a Non – Disclosure Agreement to be entered into simultaneous with the signing of
this Agreement and any other non-disclosure agreement to which both Aircom and
dMobile are parties (collectively, the “NDA”), throughout the Term of this
Agreement, and any extension hereto. The NDA is hereby amended to extend its
term through the Term hereof.

 

 

 

 

9.6.2 Except as may be required by law or regulation, within a reasonable time
before the issue of any news release, article, brochure, advertisement, prepared
speech, and other information concerning the work performed or to be performed
under this Agreement, each Party shall obtain the written approval of the other
Party concerning the content and timing of such release. Such approval shall not
be unreasonably withheld, conditioned or delayed.

 

 

 

 

9.7 Severability. If any provision of this Agreement is held illegal or
unenforceable by any court or other authority of competent jurisdiction, such
provision shall be deemed severable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of this Agreement.

 

 

 

 

9.8 Waiver. The waiver by any Party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach of any
term or provision.

 

 

 

 

9.9 Entire Agreement. This Agreement, collectively with any schedule, exhibit or
other agreements referenced herein, is made in the English language and
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. This Agreement supersedes all previous communications or
agreements (oral or written) between the Parties with respect to the subject
matter hereof.

 

 

 

 

9.10 Product Licenses and Approvals. Aircom will be responsible for those
requirements for licenses, permits or other government approvals for the
Products. dMobile will be responsible for those requirements for licenses,
permits or other government approvals relating to the operation of the Hub
System by dMobile or its subcontractors.

 



  11

 

 

CONFIDENTIAL

 



9.11

Dispute Resolution. Any dispute, claim or other disagreement between the Parties
arising out of or relating to this Agreement (each, a “Dispute”), including
Disputes relating to the interpretation of any provision of this Agreement or to
the performance by dMobile or Aircom of their respective obligations hereunder,
shall be resolved as provided in this Article (or in such time periods as
applicable in Section 2.2.3).

 

 

 

 

9.11.1 Informal Dispute Resolution.

 

 

 

 

9.11.1.1 Prior to the initiation of arbitration pursuant to Section 9.11.2
below, the Parties shall first attempt in good faith to resolve their Dispute on
an informal basis in accordance with this Article.

 

 

 

 

9.11.1.2 If either Party believes that a Dispute will not be resolved informally
and without resort to the arbitration and/or litigation procedures described in
this Article, such Party may call for progressively senior management
involvement in the dispute negotiation and resolution by providing written
notice to the other Party.

 

 

 

 

9.11.1.3 Upon the written request of a Party, the Parties shall arrange personal
meetings and/or telephone conferences as needed, at mutually convenient times at
a location to be mutually agreed by the Parties, between negotiators from the
management for each Party.

 

 

 

 

9.11.1.4 The designated negotiators shall meet as often as the Parties
reasonably deem necessary to discuss the Dispute and attempt to resolve it
without the necessity of any formal proceeding and in order to gather and
furnish all information with respect to the Dispute which the Parties believe to
be appropriate and germane to its resolution.

 

 

 

 

9.11.1.5 The specific format for the discussions shall be left to the discretion
of the designated negotiators, acting reasonably.

 

 

 

 

9.11.1.6 The negotiators at the first level of management shall have a period of
twenty (20) business days in which to attempt to resolve the Dispute, unless
otherwise agreed to by the Parties. The allotted time for the first level of
negotiations shall begin on the date of receipt of the invoking Party’s notice.
If a resolution is not achieved by the negotiators at the first level at the end
of the allotted twenty (20) business day period, then the Dispute shall be
referred to the next level of management as determined by each Party, who shall
be allotted five (5) business days to resolve the Dispute. The allotted time for
the negotiations at this next level shall begin immediately following the
expiration of the allotted time for negotiations at the first level. If the
second level negotiators do not achieve a resolution within the allotted time
for such negotiations, then either Party shall have the right to commence
arbitration proceedings as contemplated below.

 

 

 

 

 

 

 

 

9.11.1.7  

Nothing in this provision shall be construed to prevent a Party from
instituting, and a Party is authorized to institute, formal proceedings earlier
to avoid the expiration of any applicable limitations period, or to preserve a
superior position with respect to other creditors, or as provided in Section
9.11.3 below.

 

 

 

 

 

 

9.11.1.8

All negotiations pursuant to this provision shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations which is not independently discoverable shall
be offered or received as evidence or used for impeachment or for any other
purpose in any arbitration or litigation.

 

  12

 

 

CONFIDENTIAL

 



 

9.11.2 Arbitration.

 

 

 

 

9.11.2.1 Subject to the provisions of Section 9.11.3 below, any Dispute not
resolved under Section 9.11.1 above shall be resolved by mandatory and binding
arbitration in accordance with the provisions of this Section 9.11.2.

 

 

 

 

9.11.2.2 The arbitration shall be conducted by a tribunal of three (3)
arbitrators (the “Tribunal”). Each Party shall select one arbitrator and the
third arbitrator shall be appointed by the selected arbitrators and shall be
Chairman of the Tribunal. Every arbitrator shall: (i) be neutral and impartial
and have excellent academic and professional credentials: (ii) have been
practicing law for at least fifteen years; (iii) specialized in either general
commercial litigation or general corporate and commercial matters; and (iv) have
had experience as an arbitrator.

 

 

 

 

9.11.2.3 The Tribunal may allow for reasonable discovery, within the scope
determined by such Tribunal, and shall establish the time period within which
discovery response must be served. All disputes regarding discovery shall be
determined by the Tribunal, which determination shall be conclusive.

 

 

 

 

9.11.2.4 The Parties agree that prompt resolution of Disputes is critical and
shall use their best efforts to commence and conduct any arbitration hereunder
expeditiously. The Tribunal may set such timetable for the arbitration as may
seem to it appropriate, and the Tribunal may impose any remedy it deems just for
any Party’s effort to unnecessarily delay, complicate, or hinder proceedings. In
any event, final hearings shall take place within three (3) months of the date
the demand for arbitration is filed, and a decision rendered within six (6)
months of the date the demand for arbitration is filed.

 

 

 

 

9.11.2.5 The arbitration shall be conducted in English and shall be subject to
the Arbitration Act 1991, SO. 1991, Chap. 17, as amended (the “Rules”). The
validity and construction of this Article shall be governed by the laws in force
in the state of California, United States, except for its choice of laws rules.
The arbitration shall take place in San Francisco, California, US (unless
otherwise agreed by the Parties).

 

 

 

 

9.11.2.6 Any arbitration proceeding held pursuant to this Article shall be
governed by the Rules. The Tribunal shall have the authority to exclude evidence
deemed to be irrelevant, redundant or prejudicial beyond its probative value,
and is instructed to exercise that authority consistently with expediting the
proceeding. Judgment upon the award rendered by the Tribunal may be entered in
any court having jurisdiction thereof.

 

 

 

 

9.11.2.7 Unless both Parties agree otherwise, the Tribunal shall render its
award in writing within the sooner of (a) thirty (30) days of the end of final
hearings, and (b) six (6) months after the date the demand for arbitration was
filed. The Tribunal’s award may grant any remedy or relief that the Tribunal
deems just and equitable and within the scope of this Agreement, including
specific performance or other equitable relief. However, the Tribunal shall have
no power or authority to amend or disregard any provision of this Article or any
other provision of this Agreement. The Tribunal also shall have no power or
authority to award punitive or exemplary damages to any Party.



 

  13

 



 

CONFIDENTIAL

 



 

9.11.2.8 The award rendered by the Tribunal shall be final and binding upon the
Parties. Each of the Parties agrees to voluntarily and promptly comply with the
arbitral award and, in the case of a money award, the Party obligated to pay
shall do so within thirty (30) days following issuance of the award.

 

 

 

 

9.11.2.9 Notwithstanding the foregoing subsection, judgment upon the award
rendered by the Tribunal may be entered in any court having jurisdiction
thereof.

 

 

 

 

9.11.2.10 The Tribunal shall apportion the costs of the arbitration between or
among the Parties in such manner as it deems reasonable, taking into account the
circumstances of the case, the nature of the claims, and the result of the
arbitration.

 

 

 

 

9.11.2.11 The Tribunal may, in its discretion, award reasonable pre-award
interest on any sums due (excluding damages) determined by the Tribunal to be
owing from one Party to the other under this Agreement. In addition, in the
event the Party against which an arbitral award is made fails to voluntarily pay
such award in accordance with Section 9.11.2.8 above, such defaulting Party
shall pay post-award interest beginning on the thirty-first (31st) day following
issuance of the arbitral award until payment of the award. The interest rate for
post-judgment interest under this subsection shall be ten percent (10%) per
annum.

 

 

 

 

9.11.2.12 Each Party shall bear the costs of its own legal representation,
witnesses produced by such Party, document production, travel and accommodation
expenses, and other discovery expenses.

 

 

 

 

9.11.3 Litigation.

 

 

 

 

9.11.3.1 With this agreement to arbitration as the binding and final resolution
to any Dispute, the Parties do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment or
other order in aid of arbitration proceedings. The Parties hereby irrevocably
submit to the jurisdiction of any court of competent jurisdiction, and to the
jurisdiction of competent courts in jurisdictions in which the Parties have
assets, for litigation which may be brought by either Party seeking preservation
of assets or the status quo pending arbitration.

 

 

 

 

9.11.3.2 For purposes of this Section 9.11.2, the Parties hereby irrevocably
submit to the exclusive jurisdiction of the District Court of San Francisco,
California US all litigation which may be brought, subject to the requirement
for arbitration hereunder, with respect to the terms of, the transactions, and
the relationships contemplated by this Agreement.

 

 

 

 

9.11.3.3 The Parties submit to the jurisdiction of any court located within a
district or jurisdiction in which are held assets of a Party against which an
award or judgment has been rendered.



 

  14

 



 

CONFIDENTIAL

 



 

9.12 Survival. The following provisions will survive the expiration or
termination of this Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provisions which by law survives: Sections
1, 2.2, 4, 6.1, 6.2, 6.3, 6.5, 9.3, 9.5, 9.6, 9.7, 9.8, 9.9, 9.11, 9.12 and
9.13. For greater certainty, in the event that this Agreement expires (but is
not terminated) pursuant to its terms as set forth in Section 2.1 hereof,
dMobile shall be obligated to pay for all work performed by Aircom in accordance
with this Agreement prior to the date of such expiration.

 

 

 

 

9.13 Governing Law. This Agreement shall be governed in accordance with the laws
in force in the State of California, United States except its choice of law
rules. The International Sale of Goods Convention shall not apply to this
Agreement.

 

 

 

10.

PP Taiwan

 

 

 

 

10.1

The parties acknowledge and agree that all purchases by dMobile from Aircom
pursuant to this Agreement are made for the purpose of reselling such equipment
and/or services to PP Taiwan. The transfer of any equipment or services
purchased under this Agreement from dMobile to PP Taiwan shall be expressly
conditioned up PP Taiwan’s agreement in writing to be bound by all obligations
of dMobile under this Agreement with respect to such equipment and services.
Notwithstanding the foregoing, PP Taiwan’s acceptance and use of any equipment
or service provided under this Agreement shall be deemed to be PP Taiwan’s
agreement to be bound by all obligations of dMobile under this Agreement with
respect to such equipment or service. Any breach by PP Taiwan of any such
obligations shall be deemed a breach by dMobile.

 

 

 

 

10.2

Aircom agrees to send PP Taiwan copies of all default notices sent to dMobile
and PP Taiwan shall be permitted to cure any default of dMobile on dMobile’s
behalf. The foregoing shall not be interpreted to give PP Taiwan any additional
time to cure a default over and above the cure period afforded to dMobile under
this Agreement.



 

  15

 



 

CONFIDENTIAL

 

IN WITNESS WHEREOF, this AGREEMENT has been executed and delivered by the
undersigned officers, thereunto, duly authorized, as the Effective Date.

 



AGREED by the PARTIES

 

For dMobile System Co., Ltd.

      By: /s/

Oct. 15, 2014

Name

 

Date

Title        

 

 

 

 

For Aircom Pacific, Inc.

 

 

 

 

 

 

By:

/s/ Jan-Yung Lin

 

11/15/2014

 

Name:

Jan-Yung Lin

 

Date

 

Title:

Chief Operating Officer

 

 



 

PP Taiwan’s Approval and Consent. By its signature below, PP Taiwan hereby
approves this Purchase Agreement and expressly agrees to be bound by Section 10
of this Purchase Agreement.

 

 





For Priceplay Taiwan Inc.

 

 

 

 

 

 

By:

/s/

 

Oct. 15, 2014

 

Name:

 

Date

 

Title:

 

 

 



 



  16

 



 

CONFIDENTIAL


Schedule 1

 

Initial Hub System

 



 

Item

 

Descriptions

Satellite Modem Termination System. (SMTS)

Redundant SMTS

14 slot, ATCA chasis with 1:1 redundant switch controller modules that includes
10 Gbps interface

Packet processor

Packet processor supports up to 250 Mhz of downstream and upstream processing

Satellite Modem

Supports up to 250 Mhz of downstream modulation/coding and up to 125 Mhz of
upstream demodulation/decoding

Acceleration

Acceleration blade server chassis; supports up to eight active blades

 

Acceleration blade server, one for each 45 Mbps worth of downstream traffic

Network Management System (NMS)

NMS

NMS blade server chassis; supports up to eight active blades

 

NMS blade server; supports FCAPS functions within the gateway

NMS Storage

2TB storage blade

Newpoint Compass

SNMP monitoring system to support RF equipment

Router/Access Service Network (ASN)

Gateway IP switch and security for single-pol gateway

One switch/router with one route switch processor, one eight port 10GE module,
one 48x10/100/1000 Ethernet module, and firewall

ASN gateway



 



  17

 



  

CONFIDENTIAL

 

Schedule 2

 

Bill of Materials for the Initial System

 

 

 

 

 

 



18



 